                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 JAMES D. WIMBER                                   )
                                                   )
         Plaintiff,                                )
                                                   )    No. 3:19-cv-00355
 v.                                                )
                                                   )    JUDGE RICHARDSON
 STEWART COUNTY, TENNESSEE,                        )
 et al.,                                           )
                                                   )
         Defendants.                               )

                                  MEMORANDUM OPINION

       Plaintiff James D. Wimber, an inmate of the Stewart County Jail in Dover, Tennessee, filed

this pro se, in forma pauperis action under 42 U.S.C. § 1983 against Stewart County, Tennessee

and Sheriff f/n/u White. (Doc. No. 1). The complaint is before the Court for an initial review

pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

                                                  1
Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

II.     Section 1983 Standard

        Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that he

was deprived of a right secured by the Constitution or laws of the United States; and (2) that the

deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

III.    Alleged Facts1

         The complaint alleges that Plaintiff was an inmate of the Stewart County Jail in April 2018

and, because of unnamed staff members’ “neglect and refusing to follow the protocall [sic] of

their handbook of rules,” (Doc. No. 1 at 3), Plaintiff’s asthma turned into chronic obstructive

pulmonary disease (“COPD”). Specifically, the complaint alleges that unnamed staff members

refused to provide Plaintiff with the correct inhaler “that contained the medication [his] lungs

needed to function without problems to [his] life or living” because it was too expensive and they


1
  The Court notes that Plaintiff previously filed a pro se complaint pursuant to Section 1983 in which he also raised
allegations about his medical care at the Stewart County jail. See James D. Wimber v. Stewart County, No. 3:17-cv-
01244 (M.D. Tenn. filed 9/11/17) (Trauger, J.). By Order entered on March 26, 2019, the Court dismissed that action
without prejudice for failure to prosecute and comply with Orders of the Court. (Id., Doc. No. 110).

                                                         2
did not keep it on site. (Id. at 4-5). Plaintiff was taken later to the emergency room at an outside

hospital where he received the medicated inhaler. (Id. at 5).

         The complaint also alleges that Stewart County requires inmates to use their personal

insurance to pay for needed medications and, while using Plaintiff’s personal insurance to purchase

his prescription medications, unnamed persons did not purchase all of the medications prescribed

by Plaintiff’s doctors. According to the complaint, these unnamed individuals “showed their

neglect and the irresponsibility of my being cared for and taken care of medical needs as directed.”

(Id. at 5). The complaint seeks compensatory and punitive damages for the alleged denial of proper

medical care at the Stewart County Jail. (Id. at 7-8).

IV.      Analysis

         The complaint names two Defendants to this action: Sheriff f/n/u White and Stewart

County, Tennessee.

         A.     Defendant Sheriff f/n/u White

         The complaint names Sheriff White as a Defendant in his official capacity only. (Doc. No.

1 at 2). When a defendant is sued in his or her official capacity as an employee of the government,

the lawsuit is directed against “the entity for which the officer is an agent.” Pusey v. City of

Youngstown, 11 F.3d 652, 657 (6th Cir. 1993). See, e.g., Leach v. Shelby Cnty., 891 F.2d 1241,

1245–46 (6th Cir. 1989) (“[The plaintiff's] suit against the Mayor and the Sheriff of Shelby County

in their official capacities is, therefore, essentially and for all purposes, a suit against the County

itself.”).

         Here, the complaint alleges that Defendant White is an employee of Stewart County,

Tennessee. (Doc. No. 1 at 2). Therefore, Plaintiff’s claim against Sheriff White in his official

capacity is a claim against Stewart County, Tennessee. Because naming Sheriff White in his


                                                  3
official capacity as a separate Defendant is superfluous, Plaintiff’s claims against Sheriff White in

his official capacity will be dismissed.

          B.     Defendant Stewart County, Tennessee

          While Stewart County is a suable entity, it is responsible under Section 1983 only for its

"own illegal acts. [It is] not vicariously liable under § 1983 for [its] employees' actions." Connick

v. Thompson, 563 U.S. 51, 60 (2011) (internal citations and quotation marks omitted). Under

Section 1983, a municipality can only be held liable if the plaintiff demonstrates that the alleged

federal violation was a direct result of the county's official policy or custom. Burgess v. Fisher,

735 F.3d 462, 478 (6th Cir. 2013) (citing Monell v. Dep't of Soc. Servs., 436 U.S. 658, 693 (1978));

Regets v. City of Plymouth, 568 F. App’x 380, 2014 WL 2596562, at *12 (6th Cir. 2014) (quoting

Slusher v. Carson, 540 F.3d 449, 456-57 (6th Cir. 2008)). A plaintiff can make a showing of an

illegal policy or custom by demonstrating one of the following: (1) the existence of an illegal

official policy or legislative enactment; (2) an official with final decision making authority ratified

illegal actions; (3) the existence of a policy of inadequate training or supervision; or (4) the

existence of a custom or tolerance or acquiescence of federal rights violations. Burgess, 735 F.3d

at 478.

          Here, the allegations of the complaint are insufficient to state a claim for municipal liability

against Stewart County under Section 1983. The complaint alleges that Stewart County “was

suppost [sic] to be supplying my medication thru [sic] state funding cause I am a state inmate . . .

and [t]hey were using my insurance to purchase my medication . . . .” (Doc. No. 1 at 3). Construing

the pro se complaint liberally, the complaint alleges that Stewart County has a policy whereby

inmates must use their personal insurance, if they have it, to pay for the medications they receive

while incarcerated in the county jail. (Doc. No. 1 at 3). While the Eighth Amendment's prohibition



                                                     4
against cruel and unusual punishment requires jails to provide basic medical care to inmates, there

is no requirement that the jails provide the medical or dental care free of cost. See Hunt v. Mohr,

No. 2:11–cv–653, 2011 WL 4467764, at *5 (S.D. Ohio Sept.26, 2011) (citing Reynolds v. Wagner,

128 F.3d 166, 173–75 (3d Cir. 1997) (“If a prisoner is able to pay for medical care, requiring such

payment is not ‘deliberate indifference to serious medical needs.’”)); see also Washington v.

Sommerville, No. 98–5515, 1999 WL 253652, at *2 (6th Cir. April, 23, 1999) (“Charging inmates

who can pay for medical care does not constitute deliberate indifference or violate due process.”).

       “It is only when medical care is denied to inmates because of their inability to pay that

deliberate indifference is implicated,” Miller v. Blackwelder, No. 4:07-cv-9, 2008 WL 2940534,

at *6 (E.D. Tenn. July 24, 2008), and such is not the case before this Court. Plaintiff does not allege

that he was deprived of needed medications because he did not have private insurance or because

he could not afford to pay for his medications. Consequently, the payment policy about which

Plaintiff complains does not violate the Constitution. See id. (rejecting inmate’s Eighth

Amendment claim based on jail’s requirement that inmate submit a co-pay every time he receives

medical services); see also Johnson v. Ahmed, No. 1:13-cv-921, 2014 WL 467334, at *3 n.1 (S.D.

Ohio Feb. 5, 2014) (dismissing inmate’s deliberate indifference claim based on his being charged

two dollars for aspirin); Coleman v. Whitney, 2006 WL 3791316, at *2 (E.D. La. Dec. 21, 2006)

(“Programs that require inmates to bear part of their own medical costs remain within

constitutional bounds so long as the program does not condition the providing of necessary medical

services on an inmate's ability to pay.”).

       The complaint does not identify or describe any other policy, procedure, practice, or

custom of Stewart County relating to the incidents at issue. The complaint does not identify any

particular shortcomings in training or supervision or how those shortcomings caused the alleged



                                                  5
violations of Plaintiff’s rights. Instead, the crux of the complaint is Plaintiff’s disagreement with

decisions made by unidentified individuals at the jail regarding Plaintiff’s treatment and which

medications he should be taking. The complaint alleges that Plaintiff was provided with an inhaler

but Plaintiff wanted a different inhaler. (Doc. No. 1 at 4). According to the complaint, unidentified

individuals told Plaintiff that his desired inhaler was too expensive to be kept at the jail and he

would be transported to an outside emergency room if he needed that medication; in fact, Plaintiff

was transported to an emergency room at some point where he received treatment. (Id. at 4-5). The

complaint further alleges that the Stewart County Jail now provides Plaintiff with the desired

inhaler on site. (Id. at 5). Plaintiff contends that these allegations demonstrate the “neglect” and

“irresponsibility” of unnamed individuals at the Stewart County Jail with regard to his medical

care. (Doc. No. 1 at 5). However,

       a complaint that a physician has been negligent in diagnosing or treating a medical
       condition does not state a valid claim of medical mistreatment under the Eighth
       Amendment. Medical malpractice does not become a constitutional violation
       merely because the victim is a prisoner. In order to state a cognizable claim, a
       prisoner must allege acts or omissions sufficiently harmful to evidence deliberate
       indifference to serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       The complaint does not allege that any individual acted with deliberate indifference to

Plaintiff’s serious medical needs. At best, the complaint alleges negligence. In any event, the

complaint fails to name as a Defendant any individual allegedly involved in the negligent denial

of Plaintiff’s medical care.

       Moreover, the Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). Where

“a prisoner has received some medical attention and the dispute is over the adequacy of the

                                                 6
treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Id. Such is the situation here, and a

prisoner’s difference of opinion regarding the treatment he received does not rise to the level of an

Eighth Amendment violation. See Estelle, 429 U.S. at 107. “When a prison doctor provides

treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed a deliberate

indifference to the prisoner's needs, but merely a degree of incompetence which does not rise to

the level of a constitutional violation.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

       The Court finds that the complaint does not contain sufficient allegations to state a claim

for municipal liability against Stewart County. This claim will be dismissed.

V.     Conclusion

       Having screened the complaint pursuant to the PLRA, the Court finds that Plaintiff fails to

state colorable claims under 42 U.S.C. § 1983 upon which relief can be granted. Consequently, all

claims and Defendants will be dismissed. 28 U.S.C. § 1915A.

       An appropriate Order will be entered.


                                              ______________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 7
